PER CURIAM.
This matter concerns the recent amendment to Florida Rule of Judicial Administration 2.055(e), in which we provided that all papers to be filed with the clerk of the court and subsequently recorded in the public records of any county must contain a three-inch by three-inch space at the top right-hand corner. This amendment was adopted to ensure compliance with section 695.26, Florida Statutes (1995). However, the rule, as proposed by the Florida Bar Judicial Administration Rules Committee and as adopted by this Court, is. broader than what is required by the statute. The Florida Association of Court Clerks and members of the legal profession have requested that we suspend the application of this rule to documents or papers other than those specifically described in section 695.26, until January 1, 1999. In support of that request, it is asserted that compliance with the rule is difficult at this time due to, among other concerns, the large volume of pre-prepared forms that were purchased by members of the legal profession prior to the rule amendment.
We hereby grant the request to suspend the application of subsection (c) of rule 2.055 to the extent that it applies to papers other than those specifically described in section 695.26, Florida Statutes, until January 1, 1999. We further direct that any suggested modification of this rule be submitted to the Court on or before January 1,1998.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.